          Case 1:15-cv-07488-CM-RWL Document 865 Filed U8/l.:St1~ t"'ct~c: .L v, .J.
          Case 1:15-cv-07488-CM-RWL Document 868 Filed 08/13/19 Page 1 of 1


                                GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                                            COUNSELORS AT LAW                                                      SIDNEY L. GARWIN
SCOTT W. FISHER                                              WALL STREET PLAZA                                                - - - (1908-1980)
JOSEPH OPPER                                              88 PINE STREET, 1orn FLOOR
NOAH H. SILVERMAN                                                                                                  ..•• ,... ~nll -~~NA TYDNIOUK
                                                            NEW YORK, N.Y. 10005                           -
                                                                                                               1
                                                                                                               · • .J        "v1'-ii(AKRUTI VAKHARIA
KIMBERLY M HENNINGS                                                                                                       J

                                                             TEL: (212) 398-0055                      ·l
ELENA K. CHAN
JONATHAN M. GERSTEIN                                         FAX: (212) 764-6620                      ii·. ')C:JMENT
DAN LITVIN
                                                                                                      lJ·' "~-1""'.,..,'fnoNic·
                                                                                                              ~._Jr.,L., if'\. 1 .                    l
                                                                                                                                                          .

                                                                              August 13, 2019         t::;.c!~,. F u: SJ.~) lei
                                                                                                      l; · ,           . c. ·'i.L                             I
                                                                                                       !
                                                                                                      ~l   ~                                -=~-"".
                                                                                                                   ., ~ - .,,...'"...,.,. _ _
                                                                                                                                                -



   Via Federal Express

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

           RE:      In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon..
                                j
                                 r\ fi_, [ ~ ;r; {\ [
                                1l\1,1
                                   ,11,,.,,
                                    I
                                           I·
                                        I ..... I i
                                                    ,=j,  'V n!f' nn r n
                                                         '~ '--~ '\t'- I
                                                    i/..it•i·•,·a~S
                                                      I       >-=< ~ ..,.,
                                                                             n
                                                                             \o?   > ,·.,• !~,••,.)

          We write concerning the October 9, 2019 date set for the Final Pre-Trial Conference.
   ECF No. 863. Plaintiffs will of course be present and ready for the Final Pre-Trial Conference on
   any date the Court sets. However, October 9, 2019 is Yorn Kippur which several of Plaintiffs'
   counsel observe. Accordingly we respectfully request that the Final Pre-Trial Conference be
   rescheduled to any subsequent date.


                                                                                   Respectfully submitted,


                                                                                   ls/Dan Litvin
